Citation Nr: 1726521	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  08-28 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1990 to August 1990, April 1992 to May 1994, May 1994 to September 1994, May 1996 to June 1996, August 1997 to September 1997, February 1998 to March 1998, September 2001 to October 2001, January 2003 to February 2003, April 2004 to June 2004, and December 2004 to March 2005.  He also had various periods of active duty for training (ACDUTRA).  

This current matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction currently resides in Detroit, Michigan.  

The Board observes that in Correspondence dated in April 2017 the Veteran requested a Motion to Advance his appeal on the Board's Docket (AOD).  While there is no AOD ruling, the Board has determined that a ruling is not necessary because the decision herein is a full grant of the benefits sought on appeal.  


FINDINGS OF FACT

1.  The Veteran's hypertension had its onset during his active service.   

2.  The Veteran's migraine headaches had their onset during his active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.305 (2016).

2.  The criteria for service connection for migraine headaches are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.305 (2016). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for hypertension and migraine headaches, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide these issues.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clearly and unmistakably was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304 (b)(1).  

In order to rebut the presumption of soundness, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See 38 C.F.R. § 3.304 (b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the preexisting disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235  (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness").

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 (West 2014) and 38 C.F.R. § 3.306  (2016)); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service-connection benefits.  Wagner, 370 F.3d at 1096.

On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the preexisting condition was not aggravated by active service, then the presumption has not been rebutted.  See Id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322); see also Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question preexisted active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See Id.  

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

With an approximate balance of positive and negative evidence as to any issue material to the decision of a matter, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Hypertension

The Veteran seeks service connection for hypertension.  After a thorough review of the evidence of record and after affording the Veteran the benefit-of-the doubt, the Board finds that service connection for hypertension is warranted. 

Initially, the Board acknowledges that the record clearly establishes the Veteran has been diagnosed as having hypertension.  See VA medical center (VAMC) records.  Such is sufficient to meet the requirements of Shedden element (1).

With regard to Shedden element (2), evidence of in-service incurrence or aggravation of a disease or injury, the Board notes that the Veteran previously asserted that his hypertension was aggravated by his active duty service.  See November 2007 Notice of Disagreement (NOD).  However, as hypertension was not noted on the Veteran's entrance examination the presumption of soundness is applicable.  See Service Treatment Records (STRs).  Thus, in consideration of the applicable legal criteria above, the Board must first determine whether the Veteran's hypertension clearly and unmistakably preexisted service.  Importantly, the evidence of record does not in fact show that hypertension clearly and unmistakably preexisted service.  In relevant part, at the same time the Veteran's February 1990 entrance examination failed to note hypertension, it indicated that his heart and vascular system were normal.  Moreover, although the Veteran's entrance examination blood pressure readings were elevated (154/112, 150/102, and 120/84), the examiner reviewed family doctor records, which showed blood pressure readings of 140/88, 140/78, and 140/90 and did not diagnosed hypertension.  

The Board also notes that the specific blood pressure readings upon entrance do not appear to meet the requirements for a diagnosis of hypertension under VA law.  Specifically, VA regulations require that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note (1).  Hypertension means diastolic blood pressure that is predominantly 90mm, or greater, and isolated systolic hypertension that is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  Id.  Based on a review of the blood pressure readings described on entrance examination, it is not apparent that they were taken on three different days.  Therefore, in affording the Veteran the benefit-of-the doubt, the Board finds the requirements under 38 C.F.R. § 4.104, DC 7101, Note (1) were not met.  In light of the foregoing, the Board cannot conclude that there is clear and unmistakable evidence that hypertension preexisted service.

Accordingly, as there is not clear and unmistakable evidence that hypertension preexisted service, the question of aggravation is no longer pertinent.  Rather, the relevant question is whether there is an in-service incurrence of a disease or injury.  In this regard, the record clearly establishes that the Veteran was first diagnosed with mild hypertension in May 1992, while the Veteran was in active duty service.  See STRs.  This diagnosis was later confirmed in January and February 1994 following a five (5) day blood pressure reading check, when the Veteran was assessed with uncontrolled hypertension and was placed on medication.  Id.  Therefore, as hypertension was diagnosed during active duty service, Shedden element (2) is satisfied. 

Furthermore, with respect to the final element of the Shedden analysis, the nexus element, the Board finds that it is met.  In pertinent part, VA treatment records establish that the Veteran has consistently received treatment for hypertension since service separation.  See VAMC records.  Moreover, in April 2011, a VA examiner indicated that the Veteran's injury or disease (i.e, hypertension) occurred during active service and did not occur prior to active service.  As this opinion is consistent with the STRs of record, the Board finds that it is highly probative.  

The Board acknowledges that there are negative nexus opinions of record.  However, the Board finds that these opinions are inadequate.  Largely, the negative opinions from VA examinations conducted in November 2015 and June 2016 are based on inaccurate factual premises.  Specifically, the November 2015 examiner indicated that the Veteran's service began after 1994 and the June 2016 VA examiner found that she had a diagnosis of hypertension prior to active service.  As noted above, these statements are not factually accurate.  Thus, these opinions are assigned no probative value.  

In light of the foregoing, the Board finds that the evidence for and against the claim of entitlement to service connection for hypertension is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for hypertension is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraines Headaches

The Veteran also seeks service connection for migraine headaches.  Similarly, in affording the Veteran the benefit-of-the doubt, the Board finds that service connection is warranted for migraine headaches. 

The evidence of record establishes that the Veteran has a current disability of migraine headaches.  See VAMC records.  Furthermore, since service separation she has consistently reported experiencing headaches.  See VAMC records.  The Board considers these reports of symptomology to be competent and credible.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is, however, an indication that the Veteran's current migraine headache disability preexisted service.  See May 2014 VA Examination.  Nevertheless, migraine headaches were not noted on her entrance examination.  Thus, the presumption of soundness is applicable.  

Accordingly, as the presumption of soundness applies, the Board must determine by clear and unmistakable evidence that migraine headaches existed prior to service and, if found to preexist service, that they were not aggravated by service.  While the Board is aware that the March 1999 and January 2005 STRs and May 2014 VA examination document the Veteran's reported childhood history of migraine headaches and indicate that her migraine headaches preexisted her active service, there are no records to substantiate such reports.  38 C.F.R. § 3.304 (b)(1) (stating that a mere history of preservice existence of conditions recorded at the time of examination does not constitute evidence that the disorder in fact preexisted service); see Crowe v. Brown, 7 Vet. App. 238 (1995) (finding that a physician's note on an entrance examination report only referring to the Veteran's reported history of a disability is not recorded in an examination report within the meaning of 38 C.F.R. § 3.304 (b) and the presumption of soundness attaches).  The fact that the Veteran reported having a history of migraine headaches prior to service does not establish clear and unmistakable evidence of a preexisting disability.  Therefore, the Board cannot find that there is clear and unmistakable evidence that migraine headaches preexisted service.  

Yet, even if the Board were to assume that there was clear and unmistakable evidence that migraine headaches preexisted service, the record does not show clear and unmistakable evidence that migraines headaches were not aggravated by such service.  To the contrary, the record shows that the Veteran's migraine headaches likely increased in severity in active service due to her hypertension.  In pertinent part, the record establishes a strong correlation between the Veteran's bouts of hypertension and her migraine headaches.  Significantly, the Veteran had elevated blood pressure and associated migraine headaches in May 1990, July 1990, April 1992, May 1992, June 2002, March 2007, December 2007, June 2008, and March 2010.  In December 2007, the VAMC doctor indicated that the Veteran's headaches are almost always associated with her blood pressure spikes.  Further, she indicated that migraine headaches were helped by blood pressure medication.  See March 1999 STRs.  At the very least, the record establishes that the Veteran's migraine headaches increased in frequency as a result of her hypertension.  Therefore, given the strong correlation between the Veteran's hypertension and migraine headaches, the Board cannot conclude that there is clear and unmistakable evidence that migraine headaches were not aggravated by active service.  

The Board acknowledges that the June 2016 VA medical opinion indicates that migraine headaches clearly existed prior to service.  However, the Board reiterates that the clear-and-unmistakable-evidence standard is a much more onerous and demanding evidentiary standard, requiring that the evidence be undebatable.  Moreover, the examiner based his opinion on the Veteran's own reports of her childhood medical history.  As previously indicated, this does not constitute evidence that a disorder in fact preexisted service.  See Crowe, 7 Vet. App. at 238.  As such, this examination is assigned little to no probative value.  

The Board acknowledges that there are also negative nexus opinions of record.  However, the Board finds that these opinions are inadequate.  Significantly, the negative opinions from the May 2014 and November 2015 VA examiners fail to discuss pertinent contradictory evidence.  Chiefly, the examiners do not discuss the December 2007 VA doctor's note which indicates that the Veteran's hypertension is almost always associated with headaches.  Thus, as these opinions are not adequate, they cannot serve as the basis of a denial of service connection.

As to the nexus element, the Board acknowledges the Veteran's competent and credible contentions that she has experienced headaches since service.  As to whether her headaches are the result of her active service or have been aggravated by her now service-connected hypertension, the Board declines to answer this question.  Rather, the Board will resolve all reasonable doubt in the Veteran's favor and grant service connection for headaches on a direct basis (the greater benefit).  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

Service connection for hypertension is granted. 

Service connection for migraine headaches is granted. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


